For Immediate Release Contacts: Community Central Bank Corp. – Ray Colonius - P: (586) 783-4500 COMMUNITY CENTRAL BANK CORPORATION RAISES $2.7 MILLION OF EQUITY CAPITAL MOUNT CLEMENS, Mich., January 7, 2010 Community Central Bank Corporation (Nasdaq:CCBD), the holding company for Community Central Bank, today announced that it has sold $2.7 million of Series B cumulative convertible perpetual preferred stock in a private transaction to local investors.Each share of preferred stock has a ten year warrant which entitles the holder to purchase twenty shares of the Company’s common stock at a purchase price of $5.00 per share. David A.
